DETAILED ACTION
In response to communications filed 15 April 2021, 27 April 2021, and 17 February 2022 this is the first Office action on the merits. Claims 27-46 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-33, 37-41, and 44-46 would be allowable if (i) the rejection based on double patenting set forth in this Office action is overcome and (ii) the claims are rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Chablani et al. (US 9,736,243 B2) and Benke et al. (US 2016/0283528 A1) are the closest prior art on record, as shown in the instant rejection of claims 27-28, 35-36, and 42-43. Claims 29, 37, and 44 additionally recite 
wherein the nodes handling the transactional operations are based upon a subset of a primary key, the process avoids information for uncommitted transaction changes, and the process that analyzes transactional operations is a grooming process.

Although Benke discloses a “GROOM TABLE process” in paragraph [0021], Benke does not teach the additional features of claims 29, 37, and 44. Likewise, Chablani does not cure this deficiency. The features, when considered in combination with claims 27-28, 35-36, and 42-43 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,042,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.
Instant Application
US 11,042,522 B2
27. A method comprising:

performing, by a processing thread, a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream, the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key,











performing a first process, by a first processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations.


performing, by a processing thread, a grooming process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream,
the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key,

wherein the transactional operations are performed in a multi-master distributed computing system, the transactional operations are sped up through parallelism based on partitioning tables in the multi-master distributed system across nodes handling the transactional operations based upon a subset of a primary key, and

the grooming process avoids information for uncommitted transaction changes;

performing a first process, by a first processor, that processes updates for values of the key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations; and

performing a second process, by a second processor, that performs a deferred update by patching up of prior versions of the key for non-recent data upon determining that recent data in the transactional operations is
found for the key.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28, 35-36, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chablani et al. (US 9,736,243 B2) in view of Benke et al. (US 2016/0283528 A1).

Regarding claim 27, Chablani teaches a method comprising:
performing, by a processing thread, a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream (see Chablani 4:5-44, “transactions can be committed into memory, and upon committing the transactions into memory the transaction is then committed into disk . . . on-disk storage can be based on a single log stream”), and
wherein the transactional operations are sped up through parallelism based on nodes handling the transactional operations (see Chablani 2:53-67 and 11:50-12:3, “partition associated with the request”, where the “request” is a transactional operation sped up through a “multi-write-parallel-write scheme”).
Chablani does not explicitly teach
the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key, 
partitioning tables, and
performing a first process, by a first processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations.
However, Benke teaches
the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key (see Benke [0026]-[0027], “full-delete-
partitioning tables (see Benke [0036], “table partition”), and
performing a first process, by a first processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations (see Benke [0014], “creates or modifies one of the data records . . . stores a current time as a create-time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the key and process updates, as taught by Benke, with the techniques taught by Chablani, because “The performance of full delete operations of many analytical systems may be slow because analytical systems commonly are performance-optimized for analytical queries and processing tasks, not for mass deletes . . . Deletes of individual rows may result in poor performance in such systems while a full table delete may result in a blocking of subsequent write transactions and thus, may block and conflict with analytical and/or other tasks to be performed” (see Benke [0003]).
Chablani as modified teaches wherein the parallelism is based on partitioning tables across nodes (see Chablani 11:50-12:3 and Benke [0036], where tables are partitioned, as taught by Benke, across the partition nodes taught by Chablani).

Regarding claim 35, Chablani teaches a computer program product for processing updates for key values and for patch up of prior versions of updates and not yet patched updates, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith (see Chablani 16:55-61),
the program instructions executable by a processor to cause the processor to:
perform, by the processor, a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream (see Chablani 4:5-44, “transactions can be committed into memory, and upon committing the transactions into memory the transaction is then committed into disk . . . on-disk storage can be based on a single log stream”), and
wherein the transactional operations are sped up through parallelism based on nodes handling the transactional operations (see Chablani 2:53-67 and 11:50-12:3, “partition associated with the request”, where the “request” is a transactional operation sped up through a “multi-write-parallel-write scheme”).
Chablani does not explicitly teach
the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key,
partitioning tables, and
perform a first process, by the processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations.
However, Benke teaches
the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key (see Benke [0026]-[0027], “full-delete-time . . . transaction-ID,” where “extracting data records whose assigned create-time-values are later than the most recent full-delete-time” determines whether existing data is found for the key),
partitioning tables (see Benke [0036], “table partition”), and
perform a first process, by the processor, that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations (see Benke [0014], “creates or modifies one of the data records . . . stores a current time as a create-time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the key and process updates, as taught by Benke, with the techniques taught by Chablani, because “The performance of full delete operations of many analytical systems may be slow because analytical systems commonly are performance-optimized for analytical queries and processing tasks, not for mass deletes . . . Deletes of individual rows may result in poor performance in such systems while a full table delete may result in a blocking of subsequent write transactions and thus, may block and conflict with analytical and/or other tasks to be performed” (see Benke [0003]).
Chablani as modified teaches wherein the parallelism is based on partitioning tables across nodes (see Chablani 11:50-12:3 and Benke [0036], where tables are partitioned, as taught by Benke, across the partition nodes taught by Chablani).

Regarding claim 42, Chablani teaches an apparatus comprising:
a memory configured to store instructions; and a processor configured to execute the instructions to (see Chablani 16:34-54):
perform a process that analyzes transactional operations by maintaining the transactional operations in transaction local side logs, and waiting until a successful transaction commit to append the transaction local side logs to a log stream (see Chablani 4:5-44, “transactions can be committed into memory, and upon committing the transactions into memory the transaction is then committed into disk . . . on-disk storage can be based on a single log stream”), and
wherein the transactional operations are sped up through parallelism based on nodes handling the transactional operations (see Chablani 2:53-67 and 11:50-12:3, “partition associated with the request”, where the “request” is a transactional operation sped up through a “multi-write-parallel-write scheme”).
Chablani does not explicitly teach
the processing thread processes the transactional operations on a key used to determine whether existing data is found for the key,
partitioning tables, and
perform a first process that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations.
However, Benke teaches

partitioning tables (see Benke [0036], “table partition”), and
perform a first process that processes updates for values of a key based on updating a first start time table index using unique keys and a start time field of a row for a first appearance of each unique key from the transactional operations (see Benke [0014], “creates or modifies one of the data records . . . stores a current time as a create-time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the key and process updates, as taught by Benke, with the techniques taught by Chablani, because “The performance of full delete operations of many analytical systems may be slow because analytical systems commonly are performance-optimized for analytical queries and processing tasks, not for mass deletes . . . Deletes of individual rows may result in poor performance in such systems while a full table delete may result in a blocking of subsequent write transactions and thus, may block and conflict with analytical and/or other tasks to be performed” (see Benke [0003]).
Chablani as modified teaches wherein the parallelism is based on partitioning tables across nodes (see Chablani 11:50-12:3 and Benke [0036], where tables are partitioned, as taught by Benke, across the partition nodes taught by Chablani).

Regarding claims 28, 36, and 43, Chablani as modified teaches further comprising:
performing a second process, by a second processor, that performs a deferred update by patching up of prior versions of the key for non-recent data upon determining that recent data in the transactional operations is found for the key (see Benke [0021] and [0015], “GROOM TABLE process,” where “stores a current time as a full-delete-time” patches up prior versions of the key for non-recent data);
wherein the transactional operations are performed in a multi-master distributed computing system (see Chablani 11:50-12:3, the distributed system is a multi-master distributed system because “requests can be executed on different logs streams” by different partitions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159